Citation Nr: 9920700	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  94-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of pelvic 
inflammatory disease to include chronic pelvic inflammatory 
disease, uterine prolapse and total vaginal hysterectomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1974 to 
April 1992.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Pelvic inflammatory disease did not result in chronic 
residuals including chronic pelvic inflammatory disease, 
uterine prolapse or total vaginal hysterectomy.


CONCLUSION OF LAW

The claim for service connection for residuals of pelvic 
inflammatory disease to include chronic pelvic inflammatory 
disease, uterine prolapse or total vaginal hysterectomy is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is entitlement to service 
connection for residuals of pelvic inflammatory disease to 
include chronic pelvic inflammatory disease, uterine prolapse 
and hysterectomy.  The original claim denied service 
connection for pelvic inflammatory disease, and was appealed.  
The Board has reviewed the claims folder.  Claims for other 
gynecological conditions have been made during the pendency 
of this appeal, including claims for service connection for 
uterine prolapse and hysterectomy.  These additional claims 
for service connection for uterine prolapse and hysterectomy, 
since claimed as being associated with pelvic inflammatory 
disease, are inextricably intertwined with the claim on 
appeal.  The Board referred these claims in March 1996 for RO 
consideration.  The RO addressed these issues in a January 
1998 rating decision and all necessary development pursuant 
to the August 1998 Remand has been accomplished as well. 

The appellant has contended that service connection for total 
vaginal hysterectomy is warranted, as it was required because 
of the same problems that she had experienced in service.  
She has contended that uterine prolapse was secondary to 
pelvic inflammatory disease and also that a separate service 
connected evaluation for pelvic inflammatory disease was 
warranted as it was chronic and permanent.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service medical records were reviewed.  The appellant 
complained of cramping in service in October 1974.  The 
pelvis was normal on examination.  She complained of 
abdominal pain for 6 days in February 1975.  In October 1975 
she was diagnosed with amenorrhea.  The uterus was of normal 
size, shape and consistency.  There were no adnexal masses 
but there was questionable enlargement on the right.  In 
January 1976 she complained of pain in the vagina with brown 
discharge.  The examination was normal.  Later in January 
1976 she had a positive pregnancy test.  She complained of 
bad cramping, burning on urination and vaginal bleeding in 
September 1977.  These symptoms were resolving later in 
September.  She complained of break-through bleeding in 
November 1977.  She had a normal gynecological examination in 
March 1978.  On examination in October 1979 leukorrhea was 
present.  The external, speculum and bimanual examination 
were otherwise normal.  

In June 1980 the appellant complained of abdominal and back 
pain with cramping for 3 days.  On examination there was no 
guarding, masses or rebound tenderness.  There was tenderness 
in the right lower quadrant and a positive psoas sign.  
Pelvic examination was deferred due to lack of a female 
attendant, but probable pelvic inflammatory disease was 
diagnosed.  In July 1980 she had diffuse discomfort in the 
left flank without pinpoint tenderness.  She complained of 
dark clots in the menstrual fluid.  Dysmenorrhea was 
diagnosed.  Later that month, evaluation revealed mucoid 
cervical discharge with tenderness over the right ovary.  
Pelvic inflammatory disease was diagnosed.  In February 1981, 
she complained of vaginal pain and unusual discharge.  On 
further evaluation, vaginitis (yeast) was diagnosed.  She had 
a normal gynecological examination in August 1982.  She 
complained of abdominal pain with vaginal discharge in April 
1983.  Gastritis and a yeast infection were diagnosed.  
Abdominal pain in her 7th month of a pregnancy in August 1983 
was diagnosed as probable pubic symphysis pain.  Abdominal 
pain in her 40th week of pregnancy in October 1983 was 
diagnosed as either musculoskeletal or gas pain.  In December 
1983 she had abnormal gynecological examination wherein she 
denied abnormal vaginal bleeding but later that month 
complained of persistent vaginal bleeding post-cesarean 
section.  

In August 1984 she had prolonged vaginal bleeding and right-
sided pelvic pain.  Bread-through bleeding was diagnosed.  
Later in August 1984 she exhibited positive rebound 
tenderness in the lower quadrant bilaterally.  There was 
yellow-green discharge at the cervix.  The os was closed, 
there was +3 tenderness to manipulation and inflammation.  
The uterus was minimally tender and of normal size.  Acute 
pelvic inflammatory disease was diagnosed.  A gynecological 
examination in January 1986 was normal and the appellant 
denied any current gynecological problem.  Complaints of 
vaginal bleeding with clots in July 1986 were diagnosed as 
normal menses.  A gynecological examination in October 1986 
was normal and the appellant denied any current gynecological 
problems.  On examination in August 1987, the abdomen was 
slightly tender over the right adnexa without rebound 
tenderness.  The uterus was normal and there was white foamy 
vaginal discharge.  Vaginitis was diagnosed.  In November 
1987 amenorrhea was diagnosed.  Sometime after March 1988 she 
had a gynecological examination that was normal.  Trichomonas 
vaginitis was found in May 1988.  Dysmenorrhea was diagnosed 
in July 1988.  A gynecological evaluation in May 1990, and 
January 1991 was normal.  Complaints of uterine cramps and 
diarrhea in February 1991 were diagnosed as possible 
pregnancy and urinary tract infection, and by another 
examiner as dysmenorrhea.  Complaints of lower abdominal pain 
in October 1991 were diagnosed as a urinary tract infection 
and vaginitis.  The uterus was of normal size at that time.  

The appellant underwent a total vaginal hysterectomy in July 
1993.  She reported a 6-month history of pelvic pressure and 
fullness in the vagina that was worse at the end of the day.  
She also reported bump-type dyspareunia of the same duration.  
The pain radiated to her back.  On examination gross 
candidiasis was present in the vulva and vagina.  The cervix 
pulled to the introitus.  The uterus was of normal size, 
shape, position and mobility.  There were no adnexal masses.  
Pathological examination after surgery revealed no 
abnormality of the cervix or endocervix.  A benign 
proliferative pattern was noted in the endometrium and 
adenomyosis was noted in the myometrium.

On gynecological examination in May 1996, the appellant was 
noted to be status-post vaginal hysterectomy for dysmenorrhea 
and symptomatic pelvic relaxation.  An August 1997 addendum 
to the 1996 examination indicated that in 1996 the appellant 
had not complained much of any abdominal problems, especially 
none that could be related to the intestines or her 
depression.

A VA examination was conducted in September 1998.  Review of 
the medical records revealed the prior total vaginal 
hysterectomy for pelvic relaxation and uterine prolapse.  
There was said to be no history of urinary tract infection or 
sexually transmitted disease.  In response to the Board's 
August 1998 Remand, the examiner was asked to determine 
whether 1) the hysterectomy was necessitated by the inservice 
pelvic inflammatory disease; 2) there was any relationship 
between the hysterectomy and amenorrhea or dysmenorrhea noted 
in service; 3) there was any relationship between the 
hysterectomy and any incident in service; 4) there were any 
residuals of pelvic inflammatory disease.  In an October 1998 
addendum, to each and every inquiry the examiner responded, 
"No."

Pelvic inflammatory disease was diagnosed in service in June 
and July 1980 and then in August 1984.  However, no further 
pelvic inflammatory disease diagnoses were made inservice 
after August 1984.  Gynecological examinations in October 
1986, after March 1988, May 1990, and January 1991 were all 
normal.  Other examinations after August 1984 did not find 
pelvic inflammatory disease.  The Board therefore concludes 
that three episodes in service of pelvic inflammatory disease 
were acute episodes and resolved without residual.  
Accordingly, although pelvic inflammatory disease was 
diagnosed in service, there is no evidence of inservice 
disease or injury with a residual disability.

The Board's conclusion that pelvic inflammatory disease 
resolved without residuals is supported by the opinion of the 
medical examiner in October 1998 who opined that there were 
no residuals of pelvic inflammatory disease.  Furthermore, at 
the time of a complete gynecological examination prior to a 
total vaginal hysterectomy in July 1993, pelvic inflammatory 
disease was not indicated or diagnosed.  The appellant does 
not currently have pelvic inflammatory disease.  Pelvic 
inflammatory disease has not been diagnosed since service.  
In other words, there is no competent evidence of current 
pelvic inflammatory disease.

A medical examination or other medical evidence that shows 
that the veteran currently suffers from a claimed disability 
is a fundamental prerequisite for establishing service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.  Absent proof of current pelvic inflammatory 
disease or residuals of pelvic inflammatory disease, the 
claim for service connection for pelvic inflammatory disease 
is not well grounded.

Likewise, there is no competent evidence that either uterine 
prolapse or total vaginal hysterectomy were either directly 
related to service or residuals of inservice pelvic 
inflammatory disease infections.  Uterine prolapse was not 
diagnosed in service.  Hysterectomy was not indicated or 
performed until after service.  At the time of her total 
vaginal hysterectomy in July 1993, the appellant reported a 
6-month history of pelvic pressure and fullness in the 
vagina, this would establish onset occurring after 
separation from service.  No competent examiner has ever 
attributed uterine prolapse to service.  No competent 
examiner has attributed uterine prolapse to pelvic 
inflammatory disease.  Total vaginal hysterectomy was 
performed to correct pelvic relaxation (uterine prolapse), 
but no competent examiner has indicated that onset of pelvic 
relaxation or uterine prolapse was in service.  The Board's 
conclusions are supported by the medical opinion in October 
1998 that indicated that the hysterectomy was not 
necessitated by inservice pelvic inflammatory disease, that 
there was no relationship between the hysterectomy and 
amenorrhea or dysmenorrhea in service, and that there was no 
relationship between the hysterectomy and any incident in 
service.

The Board has noted the appellant's contentions.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  Accordingly, the 
appellant lacks the competence to provide competent medical 
evidence that she currently has chronic or permanent pelvic 
inflammatory disease.  The appellant has contended that 
uterine prolapse was secondary to pelvic inflammatory 
disease, which was diagnosed in service.  The appellant lacks 
the competency as a lay person, to offer competent evidence 
in this regard.  She has contended that total vaginal 
hysterectomy was warranted as it was required because of the 
same problems that she had experienced in service.  However, 
hysterectomy was indicated for pelvic relaxation (uterine 
prolapse) which was never diagnosed in service.  She has 
contended that uterine prolapse was secondary to pelvic 
inflammatory disease, however she is not competent to make 
this connection and the competent medical evidence concluded 
that there was no connection between the two.  In fact, the 
only competent evidence establishes that there is no 
relationship between the post service diagnoses and in the 
inservice manifestations.

The claims lacks competent evidence of an inservice disease 
or injury other than three episodes of acute infection that 
resolved without residuals.  The claim lacks competent 
evidence that attributes any current gynecological conditions 
to service.  Therefore, the claim for service connection for 
residuals of pelvic inflammatory disease to include chronic 
pelvic inflammatory disease, uterine prolapse and 
hysterectomy is not well grounded.

When the veteran has not met the burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although when a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the VA fulfilled its obligation under section 5103(a) 
in the Statement of the Case issued in December 1993 and in 
the Supplemental Statements of the Case issued in February 
1998 and February 1999.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. App. 
341 (1996) (sec. 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).

In the VA Form-9 Appeal to the Board of Veterans' Appeals 
submitted in April 1994, the appellant contended that 
presumptive service connection was warranted as she filed her 
claim within the one year presumptive period.  For certain 
specified chronic diseases, service connection is warranted 
when the disease is manifested to a compensable degree within 
one year following service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  Pelvic 
inflammatory disease, uterine prolapse and hysterectomy are 
not chronic diseases entitled to presumptive service 
connection.

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

The Board acknowledges that it has decided the present 
appeal on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced 
by the decision herein.  The appellant was denied by the RO.  
The Board considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well 
grounded claim.  The result is the same.  See Meyer v. 
Brown, 9 Vet. App. 425, 431 (1996).  Further, the appellant 
was adequately informed of the deficiencies in the evidence 
by the RO the appellant has not identified any other 
competent evidence that would complete the application.  The 
claim is not well grounded and the doctrine of doubt is not 
applicable.  In essence, during service manifestations 
attributable to the gynecologic system were noted.  However, 
the issue before the Board is whether any post service 
disability is related to any of the inservice 
manifestations.  The competent evidence establishes that the 
post service diagnoses are unrelated to the inservice 
events.


ORDER

Service connection for residuals of pelvic inflammatory 
disease to include uterine prolapse and total vaginal 
hysterectomy is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

